ORDER
PER CURIAM.
Defendant Tinisha Williams appeals from the judgment entered following her jury conviction for first degree robbery in violation of section 569.020, RSMo 1994. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).